EXHIBIT 16 Letter re change in certifying accountant August 28, 2013 U.S. Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549 Re: Altex Industries, Inc. Commission File Number 1-9030 Gentlemen: We have read the statements of Altex Industries, Inc. in Item 4.01 of Form 8-K dated August 27, 2013, and are in agreement with the statements as they relate to Comiskey & Company, PC contained therein. We have no basis to agree or disagree with other statements contained therein. /s/ Comiskey & Company PROFESSIONAL CORPORATION
